UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of November 2010 Commission File Number: 001-13138 Pointer Telocation Ltd. (Translation of registrant's name into English) 14 Hamelacha Street, Rosh Ha'ayin, Israel 48091 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Pointer Telocation Ltd. On November 24, 2010, the Registrant announced its financial results for nine and three month period ending September 30, 2010 and issued its unaudited interim consolidated financial statements as of September 30, 2010 and for the nine and three months periods then ended. Attached hereto are the following exhibits: Exhibit 99.1 Registrant's press release dated November 24, 2010 Exhibit 99.2 Registrant’s unaudited condensed interim consolidated financial statements as of September 30, 2010 and for the nine and three months periods then ended. Exhibit 99.3 Management’s Discussion and Analysis of Financial Condition andResults of Operations This Form 6-K, including all exhibits hereto, is hereby incorporated by reference intoall effective registration statements filed by us under the Securities Act of 1933. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. POINTER TELOCATION LTD. Date: November 24, 2010 By: /s/Yossi Ben Shalom Yossi Ben Shalom Chairman of the Board of Directors
